                 Case 20-12841-MFW                Doc 537         Filed 12/22/20         Page 1 of 7




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                           Chapter 11

YOUFIT HEALTH CLUBS, LLC, et al.,1                               Case No. 20-12841 (MFW)

                                                                 (Jointly Administered)
                                     Debtors.
                                                                 Ref. Docket No. 535

                 BUYER’S MOTION FOR ENTRY OF AN ORDER
          AUTHORIZING BUYER TO FILE UNDER SEAL AND REDACT AN
       EXHIBIT TO THE DECLARATION OF KAM MIRAMADI OF MACKINAC
    PARTNERS REGARDING ADEQUATE ASSURANCE OF FUTURE PERFORMANCE
         BGC Lender Rep, LLC, on behalf of the Prepetition Secured Parties and DIP Lenders (as

defined in the Final DIP Order) (“BGC”) and YF FC Acquisition LLC (the “Buyer”) hereby

submits this motion (the “Motion to Seal”) for entry of an order, substantially in the form attached

hereto as Exhibit A (the “Proposed Order”), authorizing the Buyer to file under seal and redact

Exhibit A to the Declaration of Kam Miramadi of Mackinac Partners Regarding Adequate

Assurance of Future Performance in Support of the Sale of Substantially All of the Debtors’ Assets

(the “Declaration”).2 In support of this Motion to Seal, the Buyer respectfully states as follows:

                                        JURISDICTION AND VENUE

              1. The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

and the Amended Standing Order of Reference from the United States District Court for the District

of Delaware, dated as of February 29, 2012. This matter is a core proceeding within the meaning

of 28 U.S.C. § 157(b)(2). Pursuant to rule 9013-1(f) of the Local Rules of Bankruptcy Practice


1
  The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large number of
debtor entities in these chapter 11 cases, a complete list of the debtor entities and the last four digits of their federal
tax identification numbers is not provided herein. A complete list of such information may be obtained on the website
of the claims and noticing agent at www.donlinrecano.com/yfhc. The mailing address for the debtor entities for
purposes of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite 110, Deerfield Beach, FL 33442.
2
  Capitalized terms not defined herein shall have the meanings ascribed in the Declaration.
                Case 20-12841-MFW        Doc 537      Filed 12/22/20     Page 2 of 7




and Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local

Rules”), the Buyer consents to the entry of a final order by the Court in connection with this motion

to the extent that it is later determined that the Court, absent consent of the parties, cannot enter

final orders or judgments in connection herewith consistent with Article III of the United States

Constitution.

            2. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

            3. The statutory and legal predicates for the relief requested herein are section 107(b)

of the Bankruptcy Code, rule 9018 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), and Local Rule 9018-1.

                                         BACKGROUND

            4. On November 9, 2020 (the “Petition Date”), each of the above-captioned debtors

and debtors in possession (the “Debtors”) filed a voluntary petition for relief under chapter 11 of

the Bankruptcy Code with the United States Bankruptcy Court for the District of Delaware (the

“Court”).

            5. On the Petition Date, the Debtors filed the Debtors’ Motion for Entry of Orders

(I)(A) Establishing Bidding Procedures Relating to the Sale of the Debtors’ Assets, (B) Approving

the Debtors' Entry into the Stalking Horse Purchase Agreement, (C) Establishing Procedures

Relating to the Assumption and Assignment of Certain Executory Contracts and Unexpired Leases,

(D) Approving Form and Manner of Notices Relating Thereto, and (E) Scheduling a Hearing to

Consider the Proposed Sale; (II) (A) Approving the Sale of the Debtors’ Assets Free and Clear of

All Liens, Claims, Encumbrances, and Interests, and (B) Authorizing the Assumption and

Assignment of Certain Executory Contracts and Unexpired Leases; and (III) Granting Related

Relief [Docket No. 17] (the “Sale Motion”).




                                                 2
              Case 20-12841-MFW          Doc 537      Filed 12/22/20     Page 3 of 7




            6. On November 23, 2020, the Court entered the Order Establishing Bidding

Procedures and Granting Related Relief [Docket No. 136] (the “Bidding Procedures Order”), inter

alia, approving the Debtors’ selection of the Buyer as the Stalking Horse Bidder.

            7. On December 4, 2020, in accordance with the Bidding Procedures Order, the

Debtors timely provided the Buyer’s adequate protection package confidentially to parties

requesting it, including the Committee. The package contained (i) the name of the Buyer, (ii) a

proposed corporate structure chart, (iii) a commitment to provide the Working Capital Facility to

fund operations, and (iv) a closing date balance sheet and analysis of the Buyer’s liquidity position

and the working capital facility through December 2021.

            8. Various parties, including certain landlords (collectively, the “Objecting Parties”)

filed objections to the Sale Motion, citing cure and adequate assurance of future performance

concerns.

            9. On December 18, 2020, the Debtors filed their reply in support of the Sale Motion

[Docket No. 527], and the Buyer filed its reply in support of the Sale Motion [Docket No. 528].

                                     RELIEF REQUESTED

            10. By this Motion to Seal, the Buyer seeks entry of an order, substantially in the form

attached hereto as the Proposed Order, pursuant to section 107(b) of the Bankruptcy Code,

Bankruptcy Rule 9018, and Local Rule 9018-1, (i) authorizing the Buyer to file under seal and

redact Exhibit A to the Declaration containing the confidential Working Capital Facility and

commitment letter and financial projections, and (ii) granting such relief as requested herein or as

the Court otherwise deems necessary or appropriate.




                                                 3
              Case 20-12841-MFW            Doc 537      Filed 12/22/20      Page 4 of 7




                               BASIS FOR RELIEF REQUESTED

            11. The Bankruptcy Code, Bankruptcy Rules, and Local Rules authorize the Court to

limit the disclosure of certain confidential information to protect entities from potential harm.

            12. Section 107(b) of the Bankruptcy Code mandates that the Court protect confidential

information upon request of a party in interest. 11 U.S.C. § 107(b) (“On request of a party in

interest, the bankruptcy court shall, and on the bankruptcy court’s own motion, the bankruptcy

court may (1) protect an entity with respect to a trade secret or confidential research, development,

or commercial information. . . contained in a paper . . . .” (emphasis added)); see also Video

Software Dealers Ass’n v. Orion Pictures Corp. (In re Orion Pictures Corp.), 21 F.3d 24, 27 (2d

Cir. 1994) (“[I]f the information fits any of the specified categories, the court is required to protect

a requesting interested party and has no discretion to deny the application.” (citation omitted)).

            13. To ensure that confidential information is protected as required under section

107(b), Bankruptcy Rule 9018 establishes the procedures to invoke section 107 of the Bankruptcy

Code and allows the Court to “make any order which justice requires.” Fed. R. Bankr. P. 9018.

Further, Local Rule 9018-1(b) provides, in relevant part, that “[a]ny party who seeks to file

documents under seal must file a motion to that effect.” Del. Bankr. L.R. 9018-1(b).

            14. Unlike its counterpart in Rule 26(c) of the Federal Rules of Civil Procedure, section

107(b) of the Bankruptcy Code does not require an entity seeking such protection to demonstrate

“good cause.”     See, e.g., Orion Pictures, 21 F.3d at 28 (holding that a license agreement

authorizing a licensee “to reproduce, manufacture, distribute, and sell videocassettes” of three

films contained confidential commercial information). Rather, if the material sought to be

protected satisfies one of the categories identified in section 107(b), “the court is required to protect

a requesting party and has no discretion to deny the application.” Id. at 27. Moreover, the resulting




                                                   4
              Case 20-12841-MFW          Doc 537      Filed 12/22/20     Page 5 of 7




order should be broad (i.e., “any order which justice requires”). See In re Glob. Crossing Ltd., 295

B.R. 720, 724 (Bankr. S.D.N.Y. 2003); Fed. R. Bankr. P. 9018. Courts are required to provide

such protections “generally where open inspection may be used as a vehicle for improper

purposes.” Orion Pictures, 21 F.3d at 27. Indeed, the “authority goes not just to the protection of

confidential documents, but to other confidentiality restrictions that are warranted in the interests

of justice.” Glob. Crossing, 295 B.R. at 724.

           15. Courts have also found that such relief should be granted if the information sought

to be protected is "commercial information," which is defined as "information which would result

in 'an unfair advantage to competitors by providing them information as to the commercial

operations of the debtor.'" In re Alterra Healthcare Corp., 353 B.R. 66, 75 (Bankr. D. Del. 2006).

However, commercial information does not have to rise to the level of a trade secret to be protected

under section 107(b) of the Bankruptcy Code. See Orion Pictures, 21 F.3d at 28 (finding that

section 107(b)(1) creates an exception to the general rule that court records are open to examination

by the public and, under this exception, an interested party has to show only that the information

it wishes to seal is "confidential and commercial" in nature).

           16. Filing Exhibit A to the Declaration under seal is important to preserve the

confidentiality of the Buyer’s commercial and financial information.           Exhibit A contains

commercially sensitive information regarding, among other things, the Buyer, its capital structure,

the Working Capital Facility, and its financial projections. The sensitive financial information

contained in Exhibit A is not publicly available, and the disclosure of such commercial information

would provide an unfair advantage to the Buyer’s competitors, among other business and privacy

concerns. If such information were to be made public via PACER, confidential information will

be disclosed to the detriment of the Buyer and other parties in interest. Accordingly, the Buyer




                                                 5
              Case 20-12841-MFW           Doc 537      Filed 12/22/20      Page 6 of 7




believes that the sealed information contained in the Declaration constitutes “commercial

information” and should be subject to the protections of section 107(b) of the Bankruptcy Code.

           17. Such information was previously already provided confidentially to parties that

requested it, including the Committee, as provided for in the Bidding Procedures Order. The Buyer

will share unredacted versions of the Declaration with the Debtors, the Court, the United States

Trustee, counsel for the Official Committee of Unsecured Creditors, and certain other parties in

interest under a mutually agreed upon non-disclosure agreement.

                       COMPLIANCE WITH LOCAL RULE 9018-1(d)

           18. To the best of the knowledge, information, and belief of the undersigned counsel to

the Buyer, the documents that the Buyers are requesting to seal pursuant to this Motion to Seal do

not contain information subject to the Confidentiality Rights of another Holder of Confidentiality

Rights (each as defined in Local Rule 9018-1(d)(iii)).

                                              NOTICE

           19. Notice of this Motion has been given to the following parties or, in lieu thereof, to

their counsel, if known: (a) the Debtors; (b) the Office of the United States Trustee for the District

of Delaware; (c) counsel to the Official Committee of Unsecured Creditors; (d) the Objecting

Parties, and (d) any other party entitled to notice pursuant to Bankruptcy Rule 2002. The Buyer

submits that, in light of the nature of the relief requested, no other or further notice need be given.




                                                  6
              Case 20-12841-MFW          Doc 537      Filed 12/22/20    Page 7 of 7




                                                CONCLUSION

       WHEREFORE, the Buyer respectfully requests that the Court enter the Proposed Order,

substantially in the form annexed hereto, granting the relief sought herein and granting such other

and further relief as may be just and proper.


Dated: December 22, 2020
       Wilmington, Delaware
                                        /s/ Joseph M. Mulvihill
                                        YOUNG CONAWAY STARGATT & TAYLOR LLP
                                        Joseph M. Barry (No. 4221)
                                        Joseph M. Mulvihill (No. 6061)
                                        Rodney Square
                                        1000 North King Street
                                        Wilmington, Delaware 19801
                                        Telephone: (302) 571-6600
                                        Facsimile: (302) 571-1253
                                        Email: jbarry@ycst.com
                                        Email: jmulvihill@ycst.com

                                        – and –

                                        WINSTON & STRAWN LLP
                                        Carey D. Schreiber (admitted pro hac vice)
                                        Gregory M. Gartland (admitted pro hac vice)
                                        200 Park Avenue
                                        New York, NY 10166-4193
                                        Telephone: (212) 294-6700
                                        Facsimile: (212) 294-4700
                                        Email: CSchreiber@winston.com
                                        Email: GGartland@winston.com


                                        Counsel for the Buyer and the Lenders




                                                  7
